                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

VERNON COLLINS, # 39165-044,                     )
                                                 )
                      Petitioner,                )
                                                 )
       vs.                                       )      Case No. 19-cv-685-SMY
                                                 )
T.G. WERLICH,                                    )
                                                 )
                      Respondent.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Now before the Court is Petitioner Vernon Collins’ Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241. (Doc. 1). Collins pled guilty in May 2012 to unlawful possession

of a firearm by a felon. (Doc. 1, p. 2; Doc. 9, p. 3). Based on several Missouri state burglary-

related convictions, the sentencing court found that he was an armed career criminal under 18

U.S.C. § 924(e). (Doc. 9, p. 2; Doc. 11, pp. 6, 15). This determination raised Collins’ statutory

sentencing range to a mandatory minimum of 15 years to life. Without the armed career criminal

enhancement, Collins would have faced a statutory maximum sentence of only 120 months (10

years), plus a supervised release term of not more than 3 years. (Doc. 9, p. 15). The court

calculated Collins’ advisory guidelines sentencing range under the United States Sentencing

Guidelines as 188-235 months. (Doc. 11, p. 3). He was sentenced to 235 months in prison to be

followed by a 5-year term of supervised release. (Doc. 9, pp. 3, 15).

       Collins’ Petition challenges his armed-career-criminal enhanced sentence pursuant to

Mathis v. United States, –– U.S. ––, 136 S. Ct. 2243 (2016), and United States v. Naylor, 887

F.3d 397, 400 (8th Cir. 2018) (Missouri second-degree burglary statute is overbroad), arguing


                                                1
that under those precedents, the Missouri burglary statutes under which he was convicted include

elements that are broader than “generic burglary.” (Doc. 1, pp. 11-17). As such, his state

convictions no longer qualify as “violent felonies” for sentence enhancement under the Armed

Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e)(2)(B)(ii).

        While preserving the issue that the savings clause (28 U.S.C. § 2255(e)) bars the use of

§ 2241 to challenge a criminal judgment (Doc. 9, pp. 4-10), Respondent concedes that Collins’

Petition should be granted, and that he is entitled to be resentenced for his conviction in the

Eastern District of Missouri, Case No. 11-cr-376.                  (Doc. 9, pp. 3, 15-20). 1 Specifically,

Respondent agrees that under Mathis and Naylor, Collins’ Missouri burglary convictions no

longer qualify as violent felonies under the ACCA because Mo. Rev. Stat. § 569.160 (1979) is

not divisible and covers burglaries of “inhabitable structure[s]” – defined to include a “ship,

trailer, sleeping car, airplane, or other vehicle” – when generic burglary is limited to buildings or

inhabitable structures. (Doc. 9, pp. 16-18). As such, Collins’ 235-month sentence amounts to a

miscarriage of justice; his sentence should have been limited to the unenhanced 120-month

statutory maximum. (Doc. 9, p. 15).

                                                  Conclusion

         For the foregoing reasons, Collins’ Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (Doc. 1) is GRANTED and the following relief is ORDERED:

    1. The career-offender-enhanced sentence of 235 months imposed upon Vernon Collins by
       the Eastern District of Missouri in Case No. 11-cr-376, is VACATED.

    2. Collins shall be resentenced forthwith by the Eastern District of Missouri.

    3. The Clerk of Court is DIRECTED to enter judgment in favor of Collins.


1
  Respondent specifies that he is waiving all available non-jurisdictional and procedural defenses in the context of
this case only. (Doc. 9, pp. 2-3, 12).


                                                         2
4. The Clerk of Court is DIRECTED to furnish certified copies of this Order and the
   Judgment entered in this case to the Bureau of Prisons, the United States Attorney for the
   Eastern District of Missouri, and the Clerk of the District court for the Eastern District of
   Missouri for filing in Case No. 11-cr-376.


   IT IS SO ORDERED.

   DATED: December 18, 2019



                                                 s/ Staci M. Yandle
                                                 STACI M. YANDLE
                                                 United States District Judge




                                             3
